Exhibit 10.54

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of December 18, 2008 (the
“Effective Date”), by and between Priceline.com Incorporated, a Delaware
corporation, with its principal office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854 (the “Company”), and Peter J. Millones (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive entered into an employment agreement, dated
February 8, 2006 (the “Prior Employment Agreement”);

 

WHEREAS, the Company desires that Executive continue to be employed as Executive
Vice President, General Counsel and Corporate Secretary of the Company, and the
Company and Executive desire to amend the Prior Employment Agreement to account
for the effect of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A of the Code”) on the agreement; and

 

WHEREAS, the Company and Executive desire to replace and supersede the Prior
Employment Agreement in its entirety and enter into this Amended and Restated
Employment Agreement (the “Agreement”) providing for the terms of Executive’s
employment by the Company.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.                                       Term of Employment.  Except for earlier
termination as provided in Section 7 hereof, Executive’s employment under this
Agreement shall continue on the same basis as set forth in the Prior Employment
Agreement and, as a result, shall end on February 8, 2009 (the “Initial
Employment Term”), provided that the Initial Employment Term shall be
automatically extended for additional terms of successive one (1) year periods
(each, an “Additional Employment Term”) unless the Company or Executive gives
written notice to the other at least ninety (90) days prior to the expiration of
the Initial Employment Term or then-current Additional Employment Term that
Executive’s employment shall not be so extended.  The Initial Employment Term
and each Additional Employment Term shall be referred to herein as the
“Employment Term.”

 

2.                                       Positions.  (a) Executive shall serve
as Executive Vice President, General Counsel and Corporate Secretary of the
Company’s Board of Directors.  Executive shall also serve, if requested by the
Chief Executive Officer of the Company, as an executive officer and director of
subsidiaries and a director of Affiliates of the Company and shall comply with
the policy of the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) with regard to retention or forfeiture of
director’s fees.

 

(b)                                 Executive shall report directly to the Chief
Executive Officer of the Company and shall have such duties and authority,
consistent with his then position, as shall be assigned to him from time to time
by the Board of Directors of the Company (the “Board”) or the Chief Executive
Officer of the Company.

 

(c)                                  During the Employment Term, Executive shall
devote substantially all of his business time and efforts to the performance of
his duties hereunder; provided, however, that Executive shall be allowed, to the
extent that such activities do not materially interfere with the performance of
his duties and responsibilities hereunder, to manage his personal financial and
legal affairs and to serve on corporate, civic, charitable and industry boards
or committees.  Notwithstanding the foregoing, Executive

 

--------------------------------------------------------------------------------


 

shall only serve on corporate boards of directors if approved in advance by the
Chief Executive Officer of the Company.

 

3.                                       Base Salary. During the Employment
Term, the Company shall pay Executive a base salary at the annual rate of not
less than $330,000.  Base salary shall be payable in accordance with the usual
payroll practices of the Company.  Executive’s base salary shall be subject to
annual review by the Board or the Compensation Committee during the Employment
Term and may be increased, but not decreased, from time to time by the Board or
the Compensation Committee.  The base salary as determined as aforesaid from
time to time shall constitute “Base Salary” for purposes of this Agreement.

 

4.                                       Incentive Compensation.  (a)  Bonus. 
Executive shall be eligible to participate in any annual bonus plan the Company
may implement at any time during Executive’s Employment Term for senior
executives at a level commensurate with his position.

 

(b)                                 Long Term Compensation.  For each fiscal
year or portion thereof during the Employment Term, Executive shall be eligible
to participate in any long-term incentive compensation plan generally made
available to senior executives of the Company at a level commensurate with his
position in accordance with and subject to the terms of such plan.

 

(c)                                  Other Compensation.  The Company may, upon
recommendation of the Compensation Committee, award to Executive such other
bonuses and compensation as it deems appropriate and reasonable.

 

5.                                       Employee Benefits and Vacation.  (a) 
During the Employment Term, Executive shall be entitled to participate in all
benefit plans and arrangements and fringe benefits and perquisite programs
generally provided to comparable senior executives of the Company.

 

(b)                                 During the Employment Term, Executive shall
be entitled to vacation each year in accordance with the Company’s policies in
effect from time to time, but in no event less than four (4) weeks paid vacation
per calendar year.  Executive shall also be entitled to such periods of sick
leave as is customarily provided by the Company for its senior executive
employees.

 

6.                                       Business Expenses.  The Company shall
reimburse Executive for the travel, entertainment and other business expenses
incurred by Executive in the performance of his duties hereunder, in accordance
with the Company’s policies as in effect from time to time; provided, however,
that such expenses must be paid no later than the last day of the calendar year
following the calendar year in which such expenses were incurred and further
provided that in no event will the amount of expenses so reimbursed in one
taxable year affect the amount of expenses eligible for reimbursement in any
other taxable year.  .

 

7.                                       Termination.  (a)  The employment of
Executive under this Agreement shall terminate upon the earliest to occur of any
of the following events:

 

(i)                       the death of Executive;

 

(ii)                    the termination of Executive’s employment by the Company
due to Executive’s Disability pursuant to Section 7(b) hereof;

 

(iii)                 the termination of Executive’s employment by Executive for
Good Reason pursuant to Section 7(c) hereof;

 

(iv)                the termination of Executive’s employment by the Company
without Cause;

 

(v)                   the termination of employment by Executive without Good
Reason upon sixty (60) days prior written notice; or

 

(vi)                the termination of Executive’s employment by the Company for
Cause pursuant to Section 7(e).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Disability.  If by reason of the same or
related physical or mental illness or incapacity, Executive is unable to carry
out his material duties pursuant to this Agreement for more than six
(6) consecutive months, the Company may terminate Executive’s employment for
disability (“Disability”).  Such termination shall be upon thirty (30) days
written notice by a Notice of Disability Termination, at any time thereafter
while Executive consecutively continues to be unable to carry out his duties as
a result of the same or related physical or mental illness or incapacity.  A
Termination for Disability hereunder shall not be effective if Executive returns
to the full time performance of his material duties within such thirty (30) day
period.

 

(c)                                  Termination for Good Reason.  A Termination
for Good Reason means a termination by Executive by written notice given within
ninety (90) days after the occurrence of the Good Reason event, unless such
circumstances are fully corrected prior to the date of termination specified in
the Notice of Termination for Good Reason (as defined in Section 7(d) hereof). 
For purposes of this Agreement, “Good Reason” shall mean the occurrence or
failure to cause the occurrence, as the case may be, without Executive’s express
written consent, of any of the following circumstances:  (i) any material
diminution of Executive’s positions, duties or responsibilities hereunder
(except in each case in connection with the termination of Executive’s
employment for Cause or Disability or as a result of Executive’s death, or
temporarily as a result of Executive’s illness or other absence), or, the
assignment to Executive of duties or responsibilities that are inconsistent with
Executive’s then position; (ii) removal of, or the non-reelection of, Executive
from officer positions with the Company specified herein without election to a
higher position or removal of Executive from any of his then officer positions;
(iii) a relocation of the Company’s executive office in Connecticut  to a
location more than thirty-five (35) miles from its current location or more than
thirty-five (35) miles further from Executive’s residence at the time of
relocation; (iv) a failure by the Company (A) to continue any bonus plan,
program or arrangement in which Executive is entitled to participate (the “Bonus
Plans”), provided that any such Bonus Plans may be modified at the Company’s
discretion from time to time but shall be deemed terminated if (x) any such plan
does not remain substantially in the form in effect prior to such modification
and (y) if plans providing Executive with substantially similar benefits are not
substituted therefor (“Substitute Plans”), or (B) to continue Executive as a
participant in the Bonus Plans and Substitute Plans on at least the same basis
as to potential amount of the bonus as Executive participated in prior to any
change in such plans or awards, in accordance with the Bonus Plans and the
Substitute Plans; (v) any material breach by the Company of any provision of
this Agreement, including, without limitation, Section 12 hereof; or
(vi) failure of any successor to the Company (whether direct or indirect and
whether by merger, acquisition, consolidation or otherwise) to assume in a
writing delivered to Executive upon the assignee becoming such, the obligations
of the Company hereunder.

 

(d)                                 Notice of Termination for Good Reason.  A
Notice of Termination for Good Reason shall mean a notice that shall indicate
the specific termination provision in Section 7(c) relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for Termination for Good Reason.  The failure by Executive to set forth in
the Notice of Termination for Good Reason any facts or circumstances which
contribute to the showing of Good Reason shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder.  The Notice of Termination for Good Reason shall
provide for a date of termination not less than ten (10) nor more than sixty
(60) days after the date such Notice of Termination for Good Reason is given,
provided that in the case of the events set forth in Sections 7(c)(i) or (ii),
the date may be five (5) days after the giving of such notice.

 

(e)                                  Cause.  Subject to the notification
provisions of Section 7(f) below, Executive’s employment hereunder may be
terminated by the Company for Cause.  For purposes of this Agreement, the term
“Cause” shall be limited to (i) willful misconduct by Executive with regard to
the Company which has a material adverse effect on the Company; (ii) the willful
refusal of Executive to attempt to

 

3

--------------------------------------------------------------------------------


 

follow the proper written direction of the Board or a more senior officer of the
Company, provided that the foregoing refusal shall not be “Cause” if Executive
in good faith believes that such direction is illegal, unethical or immoral and
promptly so notifies the Board or the more senior officer (whichever is
applicable); (iii) substantial and continuing willful refusal by Executive to
attempt to perform the duties required of him hereunder (other than any such
failure resulting from incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to Executive by the
Board or a more senior officer of the Company which specifically identifies the
manner in which it is believed that Executive has substantially and continually
refused to attempt to perform his duties hereunder; or (iv) Executive being
convicted of a felony (other than a felony involving a traffic violation or as a
result of vicarious liability).  For purposes of this paragraph, no act, or
failure to act, on Executive’s part shall be considered “willful” unless done or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omission was in the best interests of the Company.  A notice by
the Company of a non-renewal of the Employment Term pursuant to Section 1 hereof
shall be deemed an involuntary termination of Executive by the Company without
Cause as of the end of the then Employment Term, but Executive may terminate at
any time after the receipt of such notice and shall be treated as if he was
terminated without Cause as of such date.

 

(f)                                    Notice of Termination for Cause.  A
Notice of Termination for Cause shall mean a notice that shall indicate the
specific termination provision in Section 7(e) relied upon and shall set forth
in reasonable detail the facts and circumstances which provide for a basis for
Termination for Cause.  Further, a Notice of Termination for Cause shall be
required to include a copy of a resolution duly adopted by at least two-thirds
(2/3) of the entire membership of the Board at a meeting of the Board which was
called for the purpose of considering such termination and which Executive and
his representative had the right to attend and address the Board, finding that,
in the good faith of the Board, Executive engaged in conduct set forth in the
definition of Cause herein and specifying the particulars thereof in reasonable
detail.  The date of termination for a Termination for Cause shall be the date
indicated in the Notice of Termination.  Any purported Termination for Cause
which is held by a court not to have been based on the grounds set forth in this
Agreement or not to have followed the procedures set forth in this Agreement
shall be deemed a Termination by the Company without Cause.

 

8.                                       Consequences of Termination of
Employment.

 

(a)                                  Death.  If Executive’s employment is
terminated by reason of Executive’s death, the employment period under this
Agreement shall terminate without further obligations to Executive’s legal
representatives under this Agreement except for:  (i) any compensation earned
but not yet paid, including and without limitation, any bonus if declared or
earned but not yet paid for a completed fiscal year, any amount of Base Salary
earned but unpaid, any accrued vacation pay payable pursuant to the Company’s
policies, and any unreimbursed business expenses payable pursuant to Section 6
(collectively “Accrued Amounts”), which amounts shall be promptly paid in a lump
sum to Executive’s estate; (ii) any other amounts or benefits owing to Executive
under the then applicable employee benefit plans, long term incentive plans or
equity plans and programs of the Company which shall be paid or treated in
accordance with the terms of such plans and programs; (iii) continuation, for
twelve (12) months following the date of death, of Executive’s health benefits
for Executive’s dependents at the same level and cost as if Executive were an
employee of the Company; and (iv) if a bonus plan is in place, the product of
(x) the target annual bonus for the fiscal year of Executive’s death, multiplied
by (y) a fraction, the numerator of which is the number of days of the current
fiscal year during which Executive was employed by the Company, and the
denominator of which is 365, which bonus shall be paid in a lump sum when
bonuses for such period are paid to the Company’s other executives, but, in any
event, in the fiscal year following the fiscal year in which such bonus is
earned.

 

(b)                                 Disability.  Subject to Section 8(f), if
Executive’s employment is terminated by reason of Executive’s Disability,
Executive shall be entitled to receive the payments and benefits to which

 

4

--------------------------------------------------------------------------------


 

his representatives would be entitled in the event of a termination of
employment by reason of his death plus Executive shall be entitled to
continuation, for twelve (12) months following such termination of employment,
of group life and disability insurance benefits as if Executive were an active
employee of the Company.

 

(c)                                  Termination by Executive for Good Reason or
Termination by the Company without Cause.  (i)  Subject to Section 8(f), if
Executive terminates his employment hereunder for Good Reason during the
Employment Term or Executive’s employment with the Company is terminated by the
Company without Cause, then Executive shall be entitled to receive, (A) in equal
installments paid in accordance with the Company’s normal payroll practices
commencing with the first pay period after such termination over a period of
twelve (12) months after such termination (except as provided below), an amount
equal to two (2) times the sum of his Base Salary and target bonus, if any, for
the year in which such termination occurs (provided, however, in the event that
the Base Salary or target bonus, if any, has been decreased in the twelve (12)
months prior to the termination, the amount to be used shall be the highest Base
Salary and target bonus, if any, during such twelve (12) month period); (B) any
Accrued Amounts at the date of termination; (C) any other amounts or benefits
owing to Executive under the then applicable employee benefit, long term
incentive or equity plans and programs of the Company, which shall be paid or
treated in accordance with the terms of such plans and programs;
(D) continuation of benefits (including, without limitation, health, life and
disability) for a period of twelve (12) months as if Executive were an employee
of the Company, provided that, if such termination is after a Change in Control,
the period of benefit continuation shall be twenty-four (24) months, subject to
the terms set forth in Section 8(c)(ii); and (E) if a bonus plan is in place,
the product of (x) the target annual bonus for the fiscal year of Executive’s
termination, multiplied by (y) a fraction, the numerator of which is the number
of days of the current fiscal year during which Executive was employed by the
Company, and the denominator of which is 365, which bonus shall be paid in a
lump sum when bonuses for such period are paid to the Company’s other
executives, but, in any event, in the fiscal year following the fiscal year in
which such bonus is earned.

 

(ii)                                  With respect to the continuation of group
health benefits to Executive in connection with Executive’s termination of
employment after a Change in Control pursuant to Section 8(c)(i)(D), Executive
shall pay the full cost for such group health coverage on an after-tax basis for
each month that Executive elects to retain such coverage by payment of the
monthly cost of such coverage as determined for purposes of health care
continuation under Section 4980B of the Internal Revenue Code of 1986, as
amended (the “COBRA Premium”).  Within five (5) business days of the date of
Executive’s termination of employment, the Company shall make a payment to
Executive equal to the number of full and partial months remaining in the
calendar year in which Executive’s employment is terminated, multiplied by the
difference between the COBRA Premium for such year and the monthly amount that
Executive was required to pay for group health coverage immediately prior to his
termination of employment.  On each January 2 thereafter until the end of the
twenty-four (24) month period, if Executive has maintained group health coverage
through the last day of the preceding calendar year, the Company shall make a
payment to Executive equal to the difference between the COBRA Premium and the
monthly amount that Executive was required to pay for group health coverage
immediately prior to his termination of employment, multiplied by 12, or, if the
period of coverage is for less than a year, by the number of full and partial
months remaining in the year until the end of the twenty-four (24) month
period.  Notwithstanding the foregoing, the first 18 months following the date
of Executive’s termination of employment shall be considered to be the period
during which Executive shall be eligible for continuation coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(d)                                 Termination with Cause or Voluntary
Resignation without Good Reason.  If, Executive’s employment hereunder is
terminated (i) by the Company for Cause or (ii) by Executive

 

5

--------------------------------------------------------------------------------


 

without Good Reason, Executive shall be entitled to receive only his Base Salary
through the date of termination, and any unreimbursed business expenses payable
pursuant to Section 6 and, if such termination is by Executive without Good
Reason, any bonus that has been declared or earned but not yet paid for a
completed fiscal year.  Executive’s rights under all benefits plans and equity
grants shall be determined in accordance with the Company’s plans, programs and
grants.

 

(e)                                  Determination of Earned Bonus.  For
purposes of this Agreement, a bonus in respect of services performed in a fiscal
year shall not be considered to be earned until after the Committee and/or the
Board, as applicable, has reviewed the Company’s performance and Executive’s
performance in respect of such year  and has determined the amount of the bonus,
if any, to be payable to Executive in respect of such year’s performance;
provided, however, that if Executive is still employed by the Company as of
December 31 of any year, Executive shall be considered to have earned the bonus
in respect of services performed in such year (to the extent that the Committee
and/or the Board determine that such bonus would otherwise have been payable to
Executive had Executive remained employed through the relevant payment date for
such bonus) unless Executive’s employment is subsequently terminated by the
Company for Cause or by Executive without Good Reason.

 

(f)                                    Separation from Service.  Notwithstanding
anything in this Agreement to the contrary, if Executive is a “specified
employee” (within the meaning of Section 409A of the Code) and any payment made
pursuant to this Section 8 is considered to be a “deferral of compensation” (as
such phrase is defined for purposes of Section 409A of the Code) that is payable
upon Executive’s “separation from service” (within the meaning of Section 409A
of the Code), then the payment date for such payment shall be the date that is
the first day of the seventh month after the date of Executive’s “separation
from service” with the Company (determined in accordance with Section 409A of
the Code).  In addition, if the event triggering Executive’s right to benefits
or payments hereunder is Executive’s termination of employment, but such
termination of employment does not constitute a “separation from service” with
the Company within the meaning of Section 409A of the Code, then the benefits or
payments hereunder payable by reason of such termination of employment that are
considered to be a “deferral of compensation” under Section 409A of the Code
shall not be paid upon such termination of employment, but instead, shall remain
an obligation of the Company to Executive and shall be paid or provided to
Executive upon the first to occur of the following events: (i) Executive’s
“separation from service” (within the meaning of Section 409A of the Code) (any
amount payable upon such “separation from service” being subject to the first
sentence of this Section 8(f)); (ii) Executive’s disability (within the meaning
of Section 409A of the Code); (iii) a “change of control” of the Company (within
the meaning of Section 409A of the Code); or (iv) Executive’s death.

 

9.                                       No Mitigation; No Set-Off.  In the
event of any termination of employment hereunder, Executive shall be under no
obligation to seek other employment and there shall be no offset against any
amounts due Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that Executive may obtain.  The
amounts payable hereunder shall not be subject to setoff, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or others, except upon the Company’s obtaining a final unappealable judgment
against Executive.

 

10.                                 Change in Control.  (a)  For purposes of
this Agreement, the term “Change in Control” shall mean the occurrence of any
one of the following events:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (i) shall not be deemed

 

6

--------------------------------------------------------------------------------


 

to be a Change in Control if such event results from the acquisition of Company
Voting Securities pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii) below);

 

(ii)                                  individuals who, on the Effective Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) by a vote of at
least two-thirds of the directors who were, as of the date of such approval,
Incumbent Directors, shall be an Incumbent Director; provided, further, that no
individual initially appointed, elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(iii)                               the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
(A) the Company or (B) any of its wholly owned subsidiaries pursuant to which,
in the case of this clause (B), Company Voting Securities are issued or issuable
(any event described in the immediately preceding clause (A) or (B), a
“Reorganization”) or the sale or other disposition of all or substantially all
of the assets of the Company to an entity that is not an Affiliate of the
Company (a “Sale”), unless immediately following such Reorganization or Sale:
(1) more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the Company (or, if the Company ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (2) no Person is or
becomes the Beneficial Owner, directly or indirectly, of 35% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the outstanding
voting securities of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) and (3) at least a majority of the members of the board of
directors (or similar officials in the case of an entity other than a
corporation) of the Parent Entity (or, if there is no Parent Entity, the
Surviving Entity) following the consummation of the Reorganization or Sale were,
at the time of the approval by the Board of the execution of the initial
agreement providing for such Reorganization or Sale, Incumbent Directors (any
Reorganization or Sale which satisfies all of the criteria specified in (1),
(2) and (3) above being deemed to be a “Non-Qualifying Transaction”); or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person to a percentage equal to or greater
than 35, a Change in Control of the Company shall then be deemed to occur.

 

7

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Agreement, the
following terms shall have the following meanings:

 

(i) “Affiliate” shall mean an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Securities Exchange Act of 1934, as amended
from time to time (the “Exchange Act”);

 

(ii) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;

 

(iii) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any of its subsidiaries,
(2) a trustee or other fiduciary holding securities under an employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of shares of common stock of the Company or (5) Executive or any group
of persons including Executive (or any entity controlled by Executive or any
group of persons including Executive).

 

11.                                 Confidential Information.  (a)  Executive
acknowledges that as a result of his employment by the Company, Executive will
obtain Confidential Information as to the Company and its Affiliates and the
Company and its Affiliates will suffer substantial damage, which would be
difficult to ascertain, if Executive should use such Confidential Information
and that because of the nature of the information that will be known to
Executive it is necessary for the Company and its Affiliates to be protected by
the confidentiality restrictions set forth herein.  For purposes of this
Agreement, “Confidential Information” means information, observations and data
concerning the business or affairs of the Company and its subsidiaries and
Affiliates, including, without limitation, all business information (whether or
not in written form) which relates to the Company, its subsidiaries or
Affiliates, or their customers, suppliers or contractors or any other third
parties in respect of which the Company or its subsidiaries or Affiliates has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive’s breach of this Agreement, including but not
limited to:  technical information or reports; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists.  Confidential
Information will not include (i) such information known to Executive prior to
Executive’s involvement with the Company or its subsidiaries or Affiliates or
information obtained from a third party (other than pursuant to a breach by
Executive of this Agreement) or (ii) contact information contained in
Executive’s personal rolodex or electronic address book.

 

(b)                                 During and for a period of five (5) years
after the Employment Term, Executive shall not use for his own benefit or
disclose Confidential Information obtained by Executive during his employment by
the Company and its Affiliates and not (i) otherwise public knowledge or known
within the applicable industry or (ii) in connection with performance of his
duties hereunder as he deems in good

 

8

--------------------------------------------------------------------------------


 

faith to be necessary or desirable.  Executive shall not, without prior written
consent of the Company, unless compelled pursuant to the order of a court or
other governmental or legal body having jurisdiction over such matter,
communicate or divulge any such Confidential Information to anyone other than
the Company and those designated by it.  In the event Executive is compelled by
order of a court or other governmental or legal body to communicate or divulge
any such Confidential Information to anyone other than the foregoing, he shall
promptly notify the Company of any such order so it may seek a protective order.

 

(c)                                  Upon termination of his employment with the
Company and its affiliates, or at any time as the Company may request, Executive
will promptly deliver to the Company, as requested, all documents (whether
prepared by the Company, an affiliate, Executive or a third party) relating to
the Company, an affiliate or any of their businesses or property which he may
possess or have under his direction or control other than documents provided to
Executive in his capacity as a participant in any employee benefit plan, policy
or program of the Company or any agreement by and between Executive and the
Company with regard to Executive’s employment or severance.

 

(d)                                 In the event of a breach or potential breach
of this Section 11, Executive acknowledges that the Company and its affiliates
will or could be caused irreparable injury and that money damages may not be an
adequate remedy and agree that the Company and its Affiliates shall be entitled
to injunctive relief (in addition to its other remedies at law) to have the
provisions of this Section 11 enforced.  It is hereby acknowledged that the
provisions of this Section 11 are for the benefit of the Company and all of the
affiliates of the Company and each such entity may enforce the provisions of
this Section 11 and only the applicable entity can waive the rights hereunder
with respect to its Confidential Information and employees.

 

12.                                 Indemnification. The Company shall indemnify
and hold harmless Executive to the fullest extent permitted by law for any
action or inaction of Executive while serving as an officer and director of the
Company or, at the Company’s request, as an officer or director of any other
entity or as a fiduciary of any benefit plan.  The Company shall cover Executive
under directors and officers liability insurance both during and, while
potential liability exists, after the Employment Term in the same amount and to
the same extent as the Company covers its other officers and directors.

 

13.                                 Legal Fees.

 

(a)                                  The Company shall pay Executive’s
reasonable legal fees and costs associated with entering into this Agreement. 
All payments by the Company of the legal fees of Executive under this
Section 13(a) shall be for expenses incurred during Executive’s lifetime and
shall be made within ninety (90) days following the date Executive submits
evidence of the incurrence of such expenses, and in all events prior to the last
day of the calendar year following the calendar year in which Executive incurs
the expense.  In no event will the amount of expenses reimbursed or paid in one
year affect the amount of expenses eligible for reimbursement, or payment to, or
for Executive in any other taxable year.

 

9

--------------------------------------------------------------------------------


 

(b)                                 All disputes and controversies arising under
or in connection with this Agreement, other than the seeking of injunctive or
other equitable relief pursuant to Section 11 hereof, shall be settled by
arbitration conducted before a panel of three (3) arbitrators sitting in New
York City, New York, or such other location agreed by the parties hereto, in
accordance with the rules for expedited resolution of commercial disputes of the
American Arbitration Association then in effect.  The determination of the
majority of the arbitrators shall be final and binding on the parties.  Judgment
may be entered on the award of the arbitrator in any court having proper
jurisdiction.  The Company shall promptly pay all expenses of such arbitration,
including the fees and expenses of the counsel of Executive.  If the arbitrators
determine that Executive’s position was overall frivolous or otherwise taken in
bad faith, the arbitrators may determine that Executive be required to reimburse
the Company for his own legal fees.  All reimbursements or payments by the
Company of the legal fees of Executive under this Section 13(b) shall be for
expenses incurred during Executive’s lifetime and shall be made within ninety
(90) days following the date Executive submits evidence of the incurrence of
such expenses, and in all events prior to the last day of the calendar year
following the calendar year in which Executive incurs the expense.  In no event
will the amount of expenses reimbursed or paid in one year affect the amount of
expenses eligible for reimbursement, or payment to, or for Executive in any
other taxable year.

 

(c)                                  In the event after a Change in Control
either party files for arbitration to resolve any dispute as to whether a
termination is for Cause or Good Reason, until such dispute is determined by the
arbitrators, Executive shall continue to be treated economically and benefit
wise in the manner asserted by him in the arbitration effective as of the date
of the filing of the arbitration, subject to Executive promptly refunding any
amounts paid to him, paying the cost of any benefits provided to him and paying
to the Company the profits in any stock option or other equity awards exercised
or otherwise realized by him during the pendency of the arbitration which he is
ultimately held not to be entitled to; provided the arbitrators may terminate
such payments and benefits in the event that they determine at any point that
Executive is intentionally delaying conclusion of the arbitration.

 

14.                                 Reserved.

 

15.                                 Certain Additional Payments by the Company.

 

(a)                                  Subject to Section 8(f), anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment, award, benefit or distribution (or any acceleration of any
payment, award, benefit or distribution) by the Company (or any of its
Affiliates) or any entity which effectuates a Change in Control (or any of its
Affiliates) to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 15) (the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
are incurred by Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the sum of
(x) the Excise Tax imposed upon the Payments and (y) the product of any
deductions disallowed because of the inclusion of the Gross-Up Payment in
Executive’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made.  For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to (i) pay federal income taxes at the highest actual
marginal rates of federal income taxation applicable to Executive for the
calendar year in which the Gross-Up Payment is to be made, and (ii) pay
applicable state and local income taxes at the highest actual marginal rate of
taxation applicable to Executive for the calendar year in which the Gross-Up
Payment is

 

10

--------------------------------------------------------------------------------


 

to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Notwithstanding the
foregoing provisions of this Section 15(a), if it shall be determined that
Executive is entitled to a Gross-Up Payment, but that the Payments would not be
subject to the Excise Tax if the Payments were reduced by an amount that is less
than 5% of the portion of the Payments that would be treated as “parachute
payments” under Section 280G of the Code, then the amounts payable to Executive
under this Agreement shall be reduced (but not below zero) to the maximum amount
that could be paid to Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”), and no Gross-Up Payment shall be made to Executive.  The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing the
payments under Section 8(c)(i) in the following order: first, the payments under
clause (A), second, the payments under clause (E), and third, all other payments
ratably.  For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced. 
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

 

(b)                                 Subject to the provisions of Section 15(a),
all determinations required to be made under this Section 15, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment,
the reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or Executive that
there has been a Payment, or such earlier time as is requested by the Company
(collectively, the “Determination”).  In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, Executive may appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder. 
If the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect.  The Determination by the Accounting Firm shall be
binding upon the Company and Executive.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-Up Payments are made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder.  In the event that Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Executive.  In the event the amount of the Gross-Up
Payment exceeds the amount necessary to reimburse Executive for his Excise Tax,
the Accounting Firm shall determine the amount of the Overpayment that has been
made and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company; provided,
however, that such repayment obligation shall not apply to the extent it would
be treated as a prohibited personal loan from the Company to Executive for
purposes of the Sarbanes-Oxley Act of 2002.  Executive shall cooperate, to the
extent his expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise

 

11

--------------------------------------------------------------------------------


 

Tax.  Notwithstanding any other provision of this Section 15 to the contrary,
all taxes and expenses described in this Section 15 shall be paid or reimbursed
within fifteen (15) days after the determination thereof pursuant to the terms
of this Section 15 or after Executive submits evidence of the incurrence of such
taxes and/or expenses.  Executive shall be required to submit all requests for
reimbursements no later than ninety (90) days prior to the last day of the
calendar year following the calendar year in which the applicable taxes are
remitted or, in the case of reimbursement of expenses incurred due to a tax
audit or litigation with respect to which there is no remittance of taxes, the
last day of the calendar year following the calendar year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation in accordance with Treasury Regulation
Section 1.409A-3(i)(v).  Any expenses, including interest and penalties assessed
on the taxes described in this Section 15, incurred by Executive shall be
reimbursed promptly after Executive submits evidence of the incurrence of such
expenses, which reimbursement in no event will be later than the last day of the
calendar year following the calendar year in which Executive incurs the expense.

 

16.                                 Miscellaneous.

 

(a)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without reference to principles of conflict of laws.

 

(b)                                 Entire Agreement/Amendments.  This Agreement
and the instruments contemplated herein, contain the entire understanding of the
parties with respect to the employment of Executive by the Company from and
after the Effective Date and supersedes any prior agreements between the Company
and Executive (including, but not limited to, the Prior Employment Agreement). 
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein and therein.  This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

 

(c)                                  No Waiver.  The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.  Any such waiver must be in writing and signed by Executive
or an authorized officer of the Company, as the case may be.

 

(d)                                 Assignment.  This Agreement shall not be
assignable by Executive.  This Agreement shall be assignable by the Company only
to an acquirer of all or substantially all of the assets of the Company,
provided such acquirer promptly assumes all of the obligations hereunder of the
Company in a writing delivered to Executive and otherwise complies with the
provisions hereof with regard to such assumption.

 

(e)                                  Successors; Binding Agreement; Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees legatees and permitted assignees of the parties
hereto.

 

(f)                                    Communications.  For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given (i) when faxed
or delivered, or (ii) two (2) business days after being mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the initial page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Secretary of the Company, or to such other address as any party
may have

 

12

--------------------------------------------------------------------------------


 

furnished to the other in writing in accordance herewith.  Notice of change of
address shall be effective only upon receipt.

 

(g)                                 Withholding Taxes.  The Company may withhold
from any and all amounts payable under this Agreement such Federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

(h)                                 Survivorship.  The respective rights and
obligations of the parties hereunder, including, without limitation, Section 11
hereof, shall survive any termination of Executive’s employment to the extent
necessary to the agreed preservation of such rights and obligations.

 

(i)                                     Counterparts.  This Agreement may be
signed in counterparts (including via facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

(j)                                     Headings.  The headings of the sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

 

(k)                                  Section 409A of the Code.  Each payment or
reimbursement and the provision of each benefit under this Agreement shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code.  Furthermore, in the event that any payment made
hereunder is subject to payment during a specified time frame (e.g., within 90
days of a termination of employment) as opposed to payment on a specific payment
date (e.g., January 1, 2010), the Company, in its sole discretion, shall
determine the exact date upon which such payment will be made during the
specified payment period.  To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code so that the
income inclusion provisions of Section 409A(a)(1) do not apply to Executive. 
This Agreement shall be administered in a manner consistent with this intent. 
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations, or any other
formal guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

priceline.com Incorporated

 

 

 

 

 

 

 

By:

/s/ Jeffery H. Boyd

 

 

Jeffery H. Boyd

 

 

Chief Executive Officer

 

 

priceline.com Incorporated

 

 

 

 

 

 

 

 

/s/ Peter J. Millones

 

 

Peter J. Millones

 

14

--------------------------------------------------------------------------------


 

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

BY AND BETWEEN

 

 

PRICELINE.COM INCORPORATED

 

AND

 

PETER J. MILLONES

 

 

DECEMBER 18, 2008

 

 

 

--------------------------------------------------------------------------------